Citation Nr: 0928937	
Decision Date: 08/03/09    Archive Date: 08/07/09

DOCKET NO.  04-09 877	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to service connection for a respiratory 
condition.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. R. Bodger, Associate Counsel






INTRODUCTION

The Veteran served on active duty from December 1950 to 
November 1953.  

This matter comes before the Board of Veterans' Appeals 
(Board) on remand from the United States Court of Appeals for 
Veterans Claims (Court).  In a September 2008 Order, the 
Court endorsed a September 2008 joint motion for remand, 
which vacated the November 2006 Board decision that denied 
service connection for a respiratory condition (claimed as a 
lung condition), and remanded this matter for compliance with 
the instructions in the joint motion.  

In November 2006, this matter initially came before the Board 
on appeal from a July 2003 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Muskogee, 
Oklahoma, which denied service connection for a respiratory 
condition.  

In his March 2004 VA Form 9, the Veteran requested a travel 
board hearing.  However, he withdrew his request in April 
2005.  

After the April 2009 statement of the case (SOC) was issued, 
the Veteran submitted additional evidence. A statement 
waiving initial RO consideration of the new evidence is not 
associated with the claims folder.  In any event, the Board 
finds that this evidence is not pertinent to this appeal. 38 
C.F.R. § 20.1304(c) (2008) ("Evidence is not pertinent if it 
does not relate to or have a bearing on the appellate issue 
or issues.").  The Veteran submitted letters from VA dated 
in March 1955.  These letters were associated with the claims 
file prior to the initial adjudication.  They are redundant 
and not considered new evidence.  For this reason, the 
absence of a waiver does not prejudice the Veteran and the 
Board will proceed to adjudicate this appeal.

The Board remanded this case for further evidentiary 
development in February 2009.  It now returns for appellate 
review.  




FINDING OF FACT

The Veteran's respiratory condition was not incurred in or 
aggravated by service, and his lay statements do not show a 
causal link between the respiratory complaints and any 
incident of service.


CONCLUSION OF LAW

The Veteran's respiratory condition is not due to disease or 
injury that was incurred in or aggravated by active military 
service.  38 U.S.C.A. §§ 1101, 1110, 1131, 5107 (West 2002); 
38 C.F.R. §§ 3.303, 3.304 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the 
Veteran's claims folder. Although the Board has an obligation 
to provide reasons and bases supporting this decision, there 
is no need to discuss, in detail, the extensive evidence 
submitted by the Veteran or on his behalf.  See Gonzales v. 
West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must 
review the entire record, but does not have to discuss each 
piece of evidence).  The analysis below focuses on the most 
salient and relevant evidence and on what this evidence 
shows, or fails to show, on the claim.  The Veteran must not 
assume that the Board has overlooked pieces of evidence that 
are not explicitly discussed herein.  See Timberlake v. 
Gober, 14 Vet. App. 122 (2000) (the law requires only that 
the Board address its reasons for rejecting evidence 
favorable to the veteran).

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the Veteran.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the Veteran 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case, the claim is 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

I.  Service Connection

The September 2008 joint motion to vacate and remand the 
November 2006 Board decision indicated, in part, that the 
Board did not adequately address the Veteran's lay statements 
regarding his in-service symptoms and the effect his 
disability had on his employment, or weigh the probative 
value of his allegations.  The Board thereafter remanded the 
matter and ordered the Veteran to be scheduled for a VA 
examination to determine the etiology of his respiratory 
symptoms.  

The Veteran contends that he is entitled to service 
connection for a respiratory condition that resulted from his 
service during the Korean Conflict.  For the reasons that 
follow, the Board concludes that service connection is not 
warranted.

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. § 1110.  For the showing of 
chronic disease in service there is required a combination of 
manifestations sufficient to identify the disease entity, and 
sufficient observation to establish chronicity at the time.  
38 C.F.R. § 3.303(b).  If chronicity in service is not 
established, a showing of continuity of symptoms after 
discharge is required to support the claim.  Id.  Service 
connection may be granted for any disease diagnosed after 
discharge, when all of the evidence establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).

Post-service medical records reveal that the Veteran has been 
diagnosed with bronchitis, bilateral pleural effusions, and 
granulomas of both lungs.  The first element under Hickson is 
satisfied.  The Board now turns to the issues of incurrence 
and nexus.  

In his March 2004 VA Form 9, the Veteran stated that he had 
never passed a physical examination for employment when a 
chest x-ray was required.  In the December 2003 Notice of 
Disagreement, the Veteran contended that he developed his 
lung condition while serving in the Korean Conflict.  He 
stated that while in Korea he did not seek treatment for his 
lung problems because there were no doctors located nearby.  
Furthermore, in a November 2005 statement, the Veteran 
asserted that upon enlistment x-rays showed no problems.  He 
contended that no x-rays were provided upon service 
discharge.  In an additional statement, also received in 
November 2005, the Veteran provided that he experienced 
pneumonia symptoms in the spring of 1952, lung congestion in 
the summer of 1952, and a severe cold in the winter of 1952.  
It is from these conditions as well as the granulomas 
discovered in March 1955 that the Veteran alleges he 
developed a respiratory condition while in service.

The Board concedes that the Veteran can attest to factual 
matters of which he had first-hand knowledge, e.g., 
experiencing pain in service, reporting to sick call, being 
placed on limited duty, and undergoing physical therapy.  See 
Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  
However, the Veteran as a lay person has not been shown to be 
capable of making medical conclusions, thus, his statements 
regarding causation are not competent.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 495 (1992).  Thus, while the 
Veteran is competent to report what comes to him through his 
senses, he does not have medical expertise.  See Layno v. 
Brown, 6 Vet. App. 465, 469-70 (1994).  Therefore, he cannot 
provide a competent opinion regarding diagnosis and 
causation.  

However, the Federal Circuit has held that lay evidence is 
one type of evidence that must be considered and competent 
lay evidence can be sufficient in and of itself.  The Board, 
however, retains the discretion to make credibility 
determinations and otherwise weigh the evidence submitted, 
including lay evidence.  See Buchanan v. Nicholson, 451 F.3d 
1331, 1335 (Fed. Cir. 2006).  This would include weighing the 
absence of contemporary medical evidence against lay 
statements.  

In Barr v. Nicholson, 21 Vet. App. 303 (2007), the Court 
indicated that varicose veins was a condition involving 
"veins that are unnaturally distended or abnormally swollen 
and tortuous."  Such symptomatology, the Court concluded, 
was observable and identifiable by lay people.  Because 
varicose veins "may be diagnosed by their unique and readily 
identifiable features, the presence of varicose veins was not 
a determination 'medical in nature' and was capable of lay 
observation."  Thus, the veteran's lay testimony regarding 
varicose vein symptomatology in service represented competent 
evidence.  

In Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007), 
the Federal Circuit determined that lay evidence can be 
competent and sufficient to establish a diagnosis of a 
condition when (1) a layperson is competent to identify the 
medical condition (noting that sometimes the layperson will 
be competent to identify the condition where the condition is 
simple, for example a broken leg, and sometimes not, for 
example, a form of cancer), (2) the layperson is reporting a 
contemporaneous medical diagnosis, or (3) lay testimony 
describing symptoms at the time supports a later diagnosis by 
a medical professional.  The relevance of lay evidence is not 
limited to the third situation, but extends to the first two 
as well.  Whether lay evidence is competent and sufficient in 
a particular case is a fact issue.

However, although the Veteran is competent in certain 
situations to provide a diagnosis of a simple condition such 
as a broken leg or varicose veins, the Veteran is not 
competent to provide evidence as to more complex medical 
questions.  See Woehlaert v. Nicholson, 21 Vet. App. 456 
(2007).

Once evidence is determined to be competent, the Board must 
determine whether such evidence is also credible.  See Layno, 
supra (distinguishing between competency ("a legal concept 
determining whether testimony may be heard and considered") 
and credibility ("a factual determination going to the 
probative value of the evidence to be made after the evidence 
has been admitted")).  See Barr, surpa. 

The Veteran is competent to report having experienced 
respiratory problems in service as well as shortness of 
breath after service.  He is also credible in those 
statements.  However, he is not competent to provide an 
opinion as to the cause or etiology of any current 
respiratory problem.  

Further still, many of the Veteran's assertions are 
contradicted by the service discharge examination report, 
which is silent for any lung condition or complaint of 
respiratory ailment.  This report lists a host of other 
complaints, to include seasickness, but does not indicate any 
complaints of respiratory symptoms during service.  Also, the 
Veteran contends that no chest x-ray was performed at the 
time of his discharge examination.  However, the report 
reveals that such an x-ray was completed and showed negative 
findings.  

With respect to his statements regarding his employment, the 
Veteran is competent to report that he had difficulty 
garnering a position for employment.  The Board finds that he 
is also credible as to this topic.  However, to the extent 
the Veteran is relating what he was told by a physician, i.e. 
that the granulomas found during his chest x-ray preclude him 
from passing a physical examination, hearsay medical evidence 
as transmitted by a lay person is inherently unreliable to 
constitute medical evidence and the statements and testimony 
are not competent evidence to the claim.  Robinette v. Brown, 
8 Vet. App. 69 (1995).  

Turning to the medical evidence, the Veteran's service 
treatment records do not show that the Veteran had a chronic 
lung disorder during service or was treated for any 
respiratory complaints at that time.  The Veteran's November 
1953 separation examination fails to indicate that he was 
diagnosed with any lung condition in service.  The examiner 
indicated that the Veteran's lungs and chest were normal.  In 
fact, the examination also failed to reveal that the Veteran 
sustained any trauma in service that might have caused a lung 
condition or any complaint of a respiratory ailment.  Again, 
chest x-rays were performed at that time with negative 
findings.  Further, the report shows that the Veteran 
complained of a number of ailments that occurred during 
service; however, it is devoid any complaints of in service 
respiratory problems.  

In February 1955, the Veteran applied for VA hospital 
treatment due to the symptoms of shortness of breath and 
extreme nauseousness.  A VA physician reported that March 
1955 chest x-rays showed small calcified nodules in both of 
the Veteran's lung fields and in the hilar zones.  The 
physician concluded that these nodules represented healed 
histoplasmosis.  At that time, the Veteran reported that he 
was refused employment due to these nodules.  In a letter 
dated March 1955, another VA physician opined that the 
nodules were of "no immediate significance" and had "no 
bearing on [the Veteran's] future health or well-being."  
The record reveals no further indication of his respiratory 
condition until a June 2003 echocardiography report noted the 
Veteran suffered from exertional shortness of breath.  
Further, an x-ray report dated in March 2004 showed that his 
lungs were clear except for small scattered, calcified 
granulomas.  The report indicated that the bony structures 
and soft tissues were unremarkable and that there was "no 
definite active chest disease."  At no time did this 
examiner indicate that the Veteran suffered from a current 
respiratory disability or opine as to the possibility of in-
service incurrence.  

The Veteran also submitted a January 2008 letter from his 
physician who indicated treating the Veteran for chronic 
bronchitis, pneumonia, acute sinusitis, wheezing and 
shortness of breath for an unidentified period of time.  The 
Board acknowledges that this evidence supports the existence 
of current respiratory conditions.  However, the physician 
did not indicate how long he had treated the Veteran nor did 
he opine as the etiology of the Veteran's respiratory 
condition.  

In March 2009, the Veteran was afforded a VA examination.  
During the examination, the Veteran complained that he caught 
colds too quickly and had constant shortness of breath.  He 
was assessed with bronchitis and bilateral pleural effusions.  
The examiner could not opine as to whether his respiratory 
condition was related to service without resorting to 
speculation since his service treatment records did not 
indicate a specific disease that occurred in service and 
bronchitis is a common ailment that anyone could acquire.  He 
also provided that the Veteran's current pleural effusions 
were not present during his service and their etiology was 
unknown.  As will be discussed below, the medical opinion is 
adequate as the examiner reviewed the claims file, obtained a 
full picture of the Veteran's medical history, and provided a 
well reasoned rationale as to why he was unable to reach a 
conclusive opinion as to the etiology.  In short, he was 
informed of the relevant facts in reaching his opinion.  See 
Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008)(it is the 
factually accurate, fully articulated, and sound reasoning, 
that contributes probative value to a medical opinion).  
Despite the adequacy of the examination, the examiner's March 
2009 opinion cannot support the claim as it inconclusive.  
See Obert v. Brown, 5 Vet. App. 30, 33 (1993)(medical 
opinions that are speculative, general or inconclusive in 
nature cannot support a claim).  

Under the circumstances, the Board finds that the evidence of 
record does not provide that any respiratory problems the 
Veteran reported during service has caused or contributed to 
his current respiratory ailments.  There is no credible 
evidence to show a casual relationship between the alleged 
respiratory condition and his military service.  As such, the 
Board finds that the preponderance of the evidence is against 
the Veteran's claim.  Consequently, the benefit-of-the-doubt 
rule does not apply, and the claim must be denied.  38 
U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. 
App. 49, 55 (1990).

II.	Veterans Claims Assistance Act (VCAA)

VA has met all statutory and regulatory notice and duty to 
assist provisions as to the Veteran's service connection 
claim.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326 (2008).

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2008).  The United States Court of 
Appeals for Veterans Claims (Court) held that VA must inform 
the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA 
will seek to provide; and (3) that the claimant is expected 
to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).

The Court observed that a claim of entitlement to service 
connection consists of five elements, of which notice must be 
provided prior to the initial adjudication: (1) veteran 
status; (2) existence of a disability; (3) a connection 
between the veteran's service and the disability; (4) degree 
of disability; and (5) effective date.  See Dingess v. 
Nicholson, 19 Vet. App. 473, 490 (2006); see also 38 U.S.C. § 
5103(a).  Compliance with the first Quartuccio element 
requires notice of these five elements.  See id.  

Prior to initial adjudication of the Veteran's claim, a May 
2003 letter satisfied the second and third elements of the 
duty to notify provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b)(1); Quartuccio, at 187.  

If any notice deficiency is present in this case, the Board 
finds that the presumption of prejudice on VA's part has been 
rebutted in this case by the following: (1) based on the 
communications sent to the Veteran over the course of this 
appeal, he clearly has actual knowledge of the evidence 
required to support this case; and (2) based on the Veteran's 
contentions as well as the communications provided to him, it 
is reasonable to expect that he understands what was needed 
to prevail.  See Shinseki v. Sanders/Simmons, No. 07-1209 
(U.S. Sup. Ct. Apr. 21, 2009); 556 U.S. ____ (2009); 
Fenstermacher v. Phila. Nat'l Bank, 493 F.2d 333, 337 (3d 
Cir. 1974) ("[N]o error can be predicated on insufficiency 
of notice since its purpose had been served.").  In order 
for the Court to be persuaded that no prejudice resulted from 
a notice error, "the record must demonstrate that, despite 
the error, the adjudication was nevertheless essentially 
fair."  Dunlap v. Nicholson, 21 Vet. App. 112, 118 (2007).

The May 2003 letter informed the Veteran that additional 
information or evidence was needed to support his claim, and 
asked him to send the information or evidence to VA.  In 
addition, the letter advised the Veteran to submit any 
medical reports in his possession and indicated the records 
VA would obtain on his behalf.  He was also advised that it 
was his responsibility to support the claim with appropriate 
evidence.  There is no allegation that the Veteran has any 
evidence in his possession that is needed for a full and fair 
adjudication of the claim.  Furthermore, the February 2009 
VCAA letter satisfied the duty to notify provisions since it 
provided additional information about how VA determines the 
disability rating and the effective date.  Because the VCAA 
notice need not be contained in a single communication, the 
Board finds that VA's duty to notify has been fully 
satisfied.  See Mayfield, surpa.  Although this letter was 
not sent prior to initial adjudication of the Veteran's 
claim, this was not prejudicial to him, since he was 
subsequently provided adequate notice, was provided time to 
respond with additional argument and evidence, the claim was 
readjudicated, and a supplemental statement of the case 
(SSOC) was provided to the Veteran in April 2009.  See 
Prickett v. Nicholson, 20 Vet. App. 370 (2006).  

The Board also concludes VA's duty to assist has been 
satisfied.  The Veteran's VA medical records are in the 
file.  Private medical records identified by the Veteran have 
been obtained, to the extent possible.  The Veteran's 
treatment records are unavailable as they were likely 
destroyed in a 1973 fire that occurred at the National 
Personnel Records Center.  Inasmuch as the Veteran was not at 
fault for the loss of these records, VA is under heightened 
obligation to assist him in the development of his claim.  
O'Hare v. Derwinski, 1 Vet. App. 365 (1991).  This heightened 
obligation includes searching for alternative medical 
records.  Moore v. Derwinski, 1 Vet. App. 401 (1991); see 
also Cromer v. Nicholson, 455 F.3d 1346 (2006).  The RO has 
undertaken the required procedures to reconstruct the 
Veteran's records.  As a consequence, the Veteran's VA Form 
DD 214 and his discharge physical examination have been 
associated with the claims file.  All relevant records that 
could be located have been associated with the file.  

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim, as defined by law.  
The Veteran was afforded a March 2009 VA examination to 
obtain a medical opinion as to whether his respiratory 
condition can be directly attributed to service. The examiner 
reviewed the entire claims file, including the associated 
medical records as well as the available service treatment 
records, to obtain his medical history.  The examiner also 
took the Veteran's oral history.  Despite this review as well 
as the physical examination, the examiner was unable to 
resolve the issue of etiology without resorting to 
speculation.  He reasoned such was due to the fact that the 
Veteran's current diagnosis of bronchitis is a common ailment 
which is easily contracted by individuals from time to time, 
there is no documentation of a pulmonary disease while in 
service, and the bilateral pleural effusions were not show in 
service.  Based upon the well-reasoned explanation as to why 
the examiner was not able to come to a conclusion, the Board 
finds that the examination was adequate.  See Barr v. 
Nicholson, 21. Vet. App. 303, 312 (2007).  Based upon this 
reasoning, the Board finds that another VA examination would 
not render a better opinion.  Furthermore, neither the 
Veteran nor his representative has otherwise asserted that 
the Veteran has been prejudiced or explained how further 
diagnostic testing of the Veteran's respiratory disorder 
would aid in the assessment of this claim.  

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  


ORDER

Entitlement to service connection for a respiratory condition 
is denied.  




____________________________________________
MICHELLE L. KANE
 Veterans Chief Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


